Citation Nr: 1448242	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected generalized anxiety disorder, claimed as depression, anxiety, chronic stress, and insomnia. 

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected postoperative left knee with degenerative osteoarthritis of the patellofemoral and tibiofemoral joint, claimed as left knee.  

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected postoperative right knee with degenerative osteoarthritis of the patellofemoral and tibiofemoral joint, claimed as right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disk of the lumbar spine with sciatic pain. 

5.  Entitlement to an initial compensable rating for the service-connected degenerative arthritis of the right shoulder.

6.  Entitlement to an initial compensable rating for the service-connected left lateral epicondylitis, claimed as left elbow injury. 

7.  Entitlement to an initial compensable rating for the service-connected right lateral epicondylitis, claimed as right elbow injury. 

8.  Entitlement to an initial compensable rating for the service-connected right wrist strain. 

9.  Entitlement to an initial compensable rating for the service-connected left wrist strain.  

10.  Entitlement to an initial compensable rating for the service-connected left hip strain. 

11.  Entitlement to an initial compensable rating for the service-connected right hip strain. 

12.  Entitlement to an initial compensable rating for the service-connected left shin splints.  

13.  Entitlement to an initial compensable rating for the service-connected right shin splints. 

14.  Entitlement to an initial compensable rating for the service-connected hallux valgus of the left foot.  

15.  Entitlement to an initial compensable rating for the service-connected hallux valgus of the right foot.  

16.  Entitlement to an initial compensable rating for the service-connected hypertension. 

17.  Entitlement to service connection for acne.
18.  Entitlement to service connection degenerative joint disease and osteoarthritis. 

19.  Entitlement to service connection for bilateral hearing loss. 

20.  Entitlement to service connection for sinusitis. 

21.  Entitlement to service connection for bronchitis.

22.  Entitlement to service connection for right inguinal hernia.

23.  Entitlement to service connection for burn of the right hand.

24.  Entitlement to service connection for a bilateral hand condition. 

25.  Entitlement to service connection for a chest condition, to include chest pains, a heart murmur and costochondritis. 

26.  Entitlement to service connection for dry eye syndrome, to include conjunctivitis.   

27.  Entitlement to service connection for refractive error. 

28.   Entitlement to service connection for alopecia.

29.  Entitlement to an initial compensable rating for the service-connected varicose veins of the left lower extremity. 

30.  Entitlement to an initial compensable rating for the service-connected hemorrhoids.  

31.  Entitlement to an initial compensable rating for the service-connected erectile dysfunction with Peyronie's disease.  

32.  Entitlement to an initial compensable rating for the service-connected surgical scar of the left knee.  

33.  Entitlement to an initial compensable rating for the service-connected surgical scar of the right knee.  

34.  Entitlement to an initial compensable rating for the service-connected tinea pedis and onychomycosis of the bilateral feet. 

35.  Entitlement to an initial compensable rating for the service-connected temporomandibular joint disorder (TMJ). 

36.  Entitlement to an initial compensable rating for the service-connected migraine headaches. 

37.  Entitlement to service connection for bilateral heel spurs. 

38.  Entitlement to service connection for status post fracture of the left fifth finger. 

39.  Entitlement to service connection for groin strain. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION


The Veteran had active military service from May 1981 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the pendency of the appeal, the Veteran's claims file was transferred to the Winston-Salem, RO.  

This appeal was previously before the Board in February 2013.  The Board identified 47 appellate issues in that decision.  Of these issues, the Board granted service connection for five issues, remanding 42 for additional development.  The Board notes that two of the remanded issues - entitlement to service connection for a positive purified protein derivative (PPD) test and entitlement to service connection for a dental condition to include periodontal surgery - were inadvertently included in the list of appealed issues.  The Veteran never submitted a Notice of Disagreement for these issues.  Therefore, they are not on appeal.  Furthermore, as the issues concerning entitlement to service connection for a heart murmur and chest pains encompass the same symptomatology, the Board has combined these issues.  Accordingly, 39 appellate issues remain and are listed above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board ordered additional development in its February 2013 Remand.  Most of the development ordered was not conducted nor was a Supplemental Statement of the Case (SSOC) issued.  Therefore, the Board is remanding the appeal so this development may be conducted.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all treatment records from the Charlotte OPC and Salisbury VAMC from July 2013 to present.  Upload these records into a single electronic file in Virtual VA.

2. Schedule the Veteran for VA examinations to determine the nature and etiology of his etiology of his dry eye syndrome/conjunctivitis, sinusitis and bronchitis, heart murmur and chest pain, bilateral hearing loss, and status post fracture of the left fifth finger.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must provide a complete explanation for any such opinion.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The dry eye syndrome/conjunctivitis examiner's attention is called to the following evidence:

(i) The Veteran was treated in March 1983 and June 1998 for conjunctivitis.
 
(ii) In September 2006, the Veteran was diagnosed with conjunctivitis

(iii) On the June 2007 Deployment Health Questionnaire for separation purposes, it was noted that the Veteran had dry eye syndrome; however, at the Veteran's July 2007 Report of Medical Assessment the VA examiner stated that the Veteran did not have any eye disorder.

(iv) At the Veteran's August 2007 VA eye examination, the Veteran was diagnosed with a history of recurrent conjunctivitis diagnosis while on active duty, but it was inactive at the examination.

e. The dry eye syndrome/conjunctivitis examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Does the Veteran have a chronic disorder causing the Veteran's reported symptoms of conjunctivitis and/or dry eyes?

(ii) If yes, was the disorder incurred in or is it etiologically related to his period of service?

f. The sinusitis and bronchitis examiner's attention is called to the following evidence:

(i) During service, the Veteran was treated for sinus congestion.

(ii) On a June 2007 Report of Medical History, the Veteran stated that he had possible bronchitis, heavy congestion that causes wheezing; sinusitis; and hay fever.  

(iii) At the August 2007 VA examination, the Veteran was diagnosed with allergy related upper respiratory symptoms for sinusitis; for bronchitis it was noted that it was not an independent problem but a part of the symptomatology of the allergic symptoms.  X-ray study revealed normal paranasal sinuses.  

g. The sinusitis and bronchitis examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Does the Veteran have sinusitis?

(ii) Does the Veteran have bronchitis?

(iii) If yes to either question, was the disorder incurred in or is it etiologically related to his period of service?

h. The heart examiner's attention is called to the following evidence:

(i) The Veteran's service treatment records include abnormal electrocardiogram findings of possible right atrial enlargement, sinus bradychardia, non specific T wave changes, abnormal tracing and meeting the voltage criteria for left ventricular hypertrophy (LVH).  The Veteran was also evaluated for chest pain.  In July 2001, the Veteran was assessed as having "trigger point."

(ii) On the Veteran's June 2007 Report of Medical Assessment for Separation, the examining physician noted that the Veteran had occasional chest pain that was not necessarily exertional; it was further noted that the Veteran was never worked up and he needed stress and functional testing.  On the Veteran's Report of Medical History for Separation, the Veteran stated that he had pain and pressure in his chest that was caused by anxiety and that he had a heart murmur and heart palpitations.  

(iii) At the August 2007 VA examination, the Veteran was diagnosed with a pre-existing heart murmur as well as chest pain that was unlikely to be an organic problem.  

i. The heart examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Does the Veteran have a cardiac disorder, to include a heart murmur?

(ii) If yes, is it medically undebatable that the Veteran's cardiac disorder pre-existed his entry into active military service?

(iii) If it is found as medically undebatable that his cardiac disorder clearly pre-existed service, can it be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(iv) If his cardiac disorder is not found to have pre-existed active service, was the disorder incurred in or is it etiologically related to his period of service? 

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

j. The hearing examiner's attention is called to the following evidence:

(i) At the August 2007 VA examination, the Veteran's hearing was within normal limits bilaterally for VA rating purposes.

(ii) VA treatment records show the Veteran receives VA-issued hearing aids. 

k. The hearing examiner must respond to the following inquiry, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's hearing loss incurred in or is it etiologically related to his period of service?

l. The hand examiner's attention is called to the following evidence:

(i) The Veteran's service treatment records include his February 1981 Report of Medical History for Enlistment where the Veteran checked that he had a broken bone; the physician then listed that the Veteran had a status post fracture of the left fifth finger with the residual inability to straighten completely but had good grip function.  On the February 1981 Report of Medical Examination it was noted that the Veteran had a fracture of the left fifth finger.  

(ii) At the Veteran's August 2007 VA examination it was noted that the Veteran had a flexion deformity of the right fifth digit at the proximal inter-phalangeal joint with suggestion of an old healed fracture of the head of the fifth proximal phalanx of the fifth digit.  

m. The hand examiner must respond to the following inquiry, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's finger disorder AGGRAVATED (permanently worsened) beyond its natural progression during military service? 

3. The Veteran should be scheduled for VA examinations to determine the current severity of the service-connected disabilities listed below.  They include:

(i) bilateral knee 
(ii) bilateral knee scars
(iii) lumbar spine 
(iv) right shoulder 
(v) bilateral elbow
(vi) bilateral wrist 
(vii) bilateral hip
(viii) bilateral shin 
(ix) bilateral hallux valgus 
(x) bilateral tinea pedis
(xi) hypertension
(xii) left lower extremity varicose veins
(xiii) hemorrhoids
(xiv) Peyronnie's disease
(xv) migraine headaches; and 
(xvi) TMJ  

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must provide a complete explanation for any such opinion.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. In so doing, the RO should request the appropriate examiner to evaluate whether the Veteran manifests bilateral heel spurs.  Additionally, the RO should seek opinion as to whether there is any evidence of chronic groin strain and/or right inguinal hernia.

e. For those examinations in which an evaluation of a disability is based upon limitation of motion, the examiner must expressly consider and discuss additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.

4.  Thereafter, readjudicate the claims.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



